Exhibit 10.3

PROMISSORY NOTE

 

$15,000,000.00      July 14, 2015

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to ROYAL BANK OF CANADA (“Payee”), or order, in accordance with the terms of
that certain Amended and Restated Credit Agreement, dated as of June 26, 2015,
as from time to time in effect, among CITY OFFICE REIT OPERATING PARTNERSHIP,
L.P., a Maryland limited partnership as Parent Borrower, CIO LOGAN TOWER,
LIMITED PARTNERSHIP, a Delaware limited partnership as a Subsidiary Borrower,
CIO SUPERIOR POINTE, LIMITED PARTNERSHIP, a Delaware limited partnership as a
Subsidiary Borrower and other the Subsidiary Borrowers named therein from time
to time, KeyBank National Association, for itself and as Agent, and such other
Lenders as may be from time to time named therein (the “Credit Agreement”), to
the extent not sooner paid, on or before the Revolving Credit Maturity Date, the
lesser of the principal sum of FIFTEEN MILLION AND 00/100 DOLLARS
($15,000,000.00), or such amount as may be advanced by the Payee under the
Credit Agreement as a Revolving Credit Loan with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement. Any Subsidiary Borrower will be deemed to be
released of all liability under this Note upon the release by the Agent of the
Collateral pledged by such Subsidiary Borrower without further action by the
Agent or any Lender, all pursuant to §5.6 of the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under



--------------------------------------------------------------------------------

applicable law. If, from any circumstance whatsoever, interest would otherwise
be payable to the Lenders in excess of the maximum lawful amount, the interest
payable to the Lenders shall be reduced to the maximum amount permitted under
applicable law; and if from any circumstance the Lenders shall ever receive
anything of value deemed interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal balance of the Obligations of the undersigned Maker
and to the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal of the Obligations of the undersigned Maker, such excess
shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

[Remainder of Page Intentionally Blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Amended and Restated Promissory Note on the day and year first above
written.

 

CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited partnership By:
    City Office REIT, Inc., a Maryland corporation, its general partner   By:  
 

/s/ Anthony Maretic

        Name: Anthony Maretic         Title: CFO
CIO LOGAN TOWER, LIMITED PARTNERSHIP, a Delaware limited partnership By:    

CIO Logan Tower GP, LLC,

a Delaware limited liability company,

its sole General Partner

    By:  

/s/ Anthony Maretic

        Name: Anthony Maretic         Title: Treasurer
CIO SUPERIOR POINTE, LIMITED PARTNERSHIP, a Delaware limited partnership By:    

CIO Superior Pointe GP, LLC,

a Delaware limited liability company,

its sole General Partner

    By:  

/s/ Anthony Maretic

          Name: Anthony Maretic           Title: Treasurer

 

[Promissory Note – Signature Page]